t c no united_states tax_court arlene l pollock petitioner v commissioner of internal revenue respondent docket no filed date p sought relief from joint liability for unpaid taxes under sec_6015 i r c r sent her a notice_of_determination denying relief but at a time before congress gave the tax_court jurisdiction to review such denials r then sought to collect the taxes in a lien- enforcement action this prompted the district_court hearing the lien-enforcement action to invoke the doctrine_of equitable_tolling and give p days to file a petition with the tax_court p filed her petition within the time limit set by the district court’s order r moved to dismiss for lack of jurisdiction because p filed her petition more than days after r had mailed the notice_of_determination to her held we are not barred from reviewing the district court’s order held further sec_6015 i r c sets a jurisdictional time limit which may not be equitably tolled the tax_court has no jurisdiction to review p’s petition jason grimes for petitioner leonard provenzale for respondent opinion holmes judge the irs sent arlene pollock a notice_of_determination denying her request for innocent-spouse relief on date she filed a petition seeking review of that notice more then a year later on date the code gives taxpayers only days to file pollock waited days do the math the commissioner tells us and dismiss her petition for lack of jurisdiction not so fast says pollock on the day that the commissioner mailed his notice_of_determination the government’s position was that the tax_court lacked jurisdiction to review it this position had already been endorsed by the ninth circuit and would be again five days later by the eighth circuit on july the court acknowledges the outstanding pro bono effort of petitioner’s counsel in this case 439_f3d_1009 9th cir date revg 118_tc_494 vacating 122_tc_32 446_f3d_785 8th cir may continued two days before pollock’s 90-day window would shut we ourselves decided that we had no jurisdiction and on date the chief_counsel of the irs told his lawyers to move to dismiss any such petitions still pending before us for lack of jurisdiction congress later amended the code to give us jurisdiction and made the change effective for all taxes arising or remaining unpaid on or after date pollock’s taxes remain unpaid to this day how can the usual 90-day limit apply to her the question presented must we dismiss pollock’s case for failure_to_file a petition with us when we would have had no jurisdiction over it background pollock married in and had two children she has an eighth-grade education and was a stay-at-home mom for most of the marriage differences between her and her husband grew and became irreconcilable and they divorced in date with pollock getting the family’s home left behind from the marriage was an enormous tax debt--for the years the pollocks jointly owed a total of dollar_figure which with interest has grown continued affg in part vacating in part tcmemo_2004_93 127_tc_7 tax relief and health care act of trhca publaw_109_432 div c sec_408 c 120_stat_3061 to over dollar_figure neither pollock paid and between date and date the irs sent them notices that it had filed federal tax_liens nftls against them it is from this debt that pollock seeks relief that liability is hers because the code makes spouses who sign a joint_return jointly and severally liable for any_tax due sec_6013 but relief is available in some cases under sec_6015 and one way for a spouse to win relief under that section is to show that taking into account all the facts and circumstances it is inequitable to hold her liable for any unpaid tax or any deficiency or any portion of either sec_6015 our jurisdiction over such nondeficiency stand-alone petitions7 brought under sec_6015 was unclear in even before that back in when the commissioner sent his last nftl to the pollocks we were already analyzing our jurisdiction over such cases in 118_tc_494 ewing i we held--at the suggestion of the unless otherwise indicated all section references are to the internal_revenue_code nondeficiency because the irs accepted the return computing the unpaid tax as filed and asserted no deficiency and stand-alone because the claim for innocent-spouse relief was made under sec_6015 and not as part of a deficiency action or as part of a collection_due_process_hearing under sec_6320 or sec_6330 see billings t c pincite government--that we did have jurisdiction our initial analysis did not go unnoticed in the second circuit expressed doubt 360_f3d_361 n 2d cir affg 119_tc_267 the government then changed its mind and argued that we had no jurisdiction when ewing i was appealed in date the ninth circuit agreed with the government’s new position 439_f3d_1009 9th cir revg 122_tc_32 ewing ii pollock began the process that would lead to this case sometime between ewing i and the ninth circuit’s reversal by filing a form_8857 with the irs on date four months after the ninth circuit ruled in ewing the irs mailed a notice_of_determination denying innocent-spouse relief to pollock prominently featured on its first page was a warning that she had only days to file a petition challenging it but where the notice said tax_court but just days after the commissioner mailed the notice to irs litigation policy at the time was to concede our ability to hear all claims for relief under sec_6015 see irs chief_counsel notice n date form_8857 request for innocent spouse relief is filed by a spouse seeking relief from joint_and_several_liability and related penalties pollock claims she submitted form_8857 in date the commissioner claims that she first requested innocent-spouse relief in date and then amended her form_8857 in date we sidestep this dispute resolving it would not affect our analysis of the commissioner’s motion to dismiss pollock the eighth circuit in 446_f3d_785 8th cir affg in part vacating in part tcmemo_2004_93 adopted the ninth circuit’s position the final blow came on date when we revisited the question and agreed with these circuit courts that we did not have jurisdiction over cases like pollock’s see 127_tc_7 two days later pollock’s day deadline for filing with us expired she had at this point never filed a petition contesting the irs’s denial of relief with us or any other court later that summer the irs’s office_of_chief_counsel notified irs attorneys about how they should handle sec_6015 nondeficiency stand-alone cases after billings irs chief_counsel notice cc-2006-020 date this notice instructed irs attorneys to file motions to dismiss for lack of jurisdiction in all nondeficiency stand-alone cases id although this was already happening with success as the ninth circuit’s ruling in ewing proved this notice coordinated the effort and changed the irs’s previous official stance that we had jurisdiction over these cases irs office_of_chief_counsel notice cc-2006-020 date see supra n a month later the department of justice began a collection suit against the pollocks by filing a lien-enforcement action in the southern district of florida the government’s goal was to collect more than dollar_figure in income-tax debt from both pollocks and more than dollar_figure in an unpaid trust-fund-recovery penalty owed by pollock’s former husband alonedollar_figure if the government won it would be able to foreclose on the home transferred to pollock during the divorce settlement on date congress amended sec_6015 to grant us jurisdiction to hear sec_6015 nondeficiency stand-alone cases trhca div c sec_408 c sec_6015 the amendment was effective for tax_liabilities arising or remaining unpaid on or after the date of the enactment in the commissioner moved for summary_judgment against pollock and her former husband in district_court pollock argued that she is entitled to innocent-spouse relief under sec_6015 but everyone now acknowledges that this is not a defense to a lien-enforcement actiondollar_figure on date the district taxes that employers withhold from their employees’ wages are known as trust_fund_taxes because they are deemed a special fund in trust for the united_states under sec_7501 the commissioner may collect unpaid employment_taxes from a responsible_person within the company that is someone who was required to pay over the tax the money that is collected is called a trust-fund-recovery-penalty tax sec_6672 see also bennett v commissioner tcmemo_2008_251 this may or may not be correct 10_f3d_305 5th cir and united_states v haag aftr 2d ustc par big_number d mass affd 485_f3d_1 1st cir don’t question the jurisdiction of article iii courts to entertain innocent-spouse defenses while in both cases rejecting them on other grounds united_states v boynton aftr 2d ustc par big_number s d continued court granted summary_judgment against pollock’s former husband but on july the same court stayed the case against pollock and granted her days to bring a claim for relief before our court in its order the district_court explained that the special circumstances of this case--namely the disordered state of the law in 2006--justified tolling the 90-day limit ms pollock’s failure_to_file a petition in the ninety-day_window is excusable given the uncertainty in the law over this issue i find that the ninety-day review period for f petitions is analogous to the ninety-day_window for filing a complaint with the eeoc in title vii cases in that situation the supreme court has held that the filing window is a requirement subject_to waiver estoppel and equitable_tolling 455_us_385 waiver and equitable_tolling should also be available to those seeking review of a denial of innocent spouse relief although like the title vii cases it should be granted sparingly see 466_us_147 ms pollock’s situation merits either a waiver or tolling of the ninety-day time period for filing a petition for review with the tax_court the uncertain state of the law on the jurisdiction of the tax_court at the time she would have had to file the petition excuses her failure_to_file continued cal following united_states v feda aftr 2d ustc par big_number n d ill does question the jurisdiction of district courts to hear the merits of innocent- spouse defenses raised as a defense against enforcement actions it concludes that sec_6015 limits jurisdiction to reviewing denials of relief in cases before the tax_court sec_6015 and refund suits before a district_court or the court of federal claims sec_6015 united_states v pollock no s d fla date order staying case granting defendant arlene pollock days to file for relief in united_states tax_court pollock filed her petition with us by the deadline set in the district court’s order and we must now decide whether we have jurisdiction to hear her case she has been a florida resident throughout and we held oral argument in miami on the commissioner’s motion to dismiss this case for lack of jurisdiction discussion our court is one of limited jurisdiction and we hear only those cases congress tells us we can sec_7442 83_tc_309 like other federal courts however we do have jurisdiction in all cases to decide whether we have jurisdiction kluger t c pincite and in this particular case we look at four questions what weight do we give to the district court’s order is sec_6015’s deadline for filing petitions with us a jurisdictional limit or a statute_of_limitations can we construe sec_6015 to give us jurisdiction over this case does the effective date of the law granting us jurisdiction apply to pollock’s case in a way that would give us jurisdiction i the district court’s order and law of the case we begin by asking if the district_court has answered the question of our jurisdiction for us the legal doctrine that seems to be involved is law of the case --namely that one court’s decision over a legal question generally governs later stages of litigation in the same case 486_us_800 94_tc_595 law of the case promotes finality and efficiency by treating an issue as settled once it’s been decided christianson u s pincite we frankly acknowledge however that law-of-the-case doctrine may not be the right source of law here because courts generally apply the doctrine where there’s a single case being swatted from one court to the next but the district_court here did not transfer the entire lien-enforcement case to us it just sent us the question of whether pollock deserves innocent-spouse relief still if we ultimately resolve the innocent-spouse issue in pollock’s favor her lien case would go away this makes us tentatively think that transfer of the innocent-spouse issue is sufficiently similar to other case transfers discussed in this corner of the law to at least consider the doctrine here courts also commonly apply law of the case vertically-- between inferior and superior courts where obedience and not deference has to be the rule id 111_us_176 but law of the case also constrains courts at the same level-- coordinate courts as the caselaw calls them a court has the power to revisit prior decisions of its own or of a coordinate court in any circumstance although as a rule courts should be loathe to do so in the absence of extraordinary circumstances such as where the initial decision was clearly erroneous and would work a manifest injustice christianson u s pincite quoting 460_us_605 n law of the case in this situation is a guide to exercising discretion not a limit on a court’s power--making it something of an amorphous concept arizona u s pincite the eleventh circuit which would be the venue for an appeal in this case described law-of-the-case doctrine--and in a context more like ours between two coordinate courts--in 321_f3d_1366 11th cir a district_court in alabama had transferred a case to a district_court in georgia the choice to transfer rather than dismiss the case meant that alabama law would still govern the outcome--and the parties were convinced that alabama’s and georgia’s law differed in decisive ways the eleventh circuit recognized and applied the law-of-the-case rule established for coordinate courts in christianson u s pincite it clarified the phrase clearly erroneous and outlined the standard of deference given to a coordinate court courts must rarely invoke the clear error exception lest the exception swallow the rule with this principle in mind the exception can be restated this way in a close case a court must defer to the legal conclusion of a coordinate court in the same case only when the legal error is beyond the scope of reasonable debate should the court disregard the prior ruling jenkins brick f 3d pincite jenkins brick also briefly explained that manifest injustice existed because applying alabama law would violate georgia’s public policy id pincite we likewise hold that expanding our jurisdiction beyond the bounds set by congress would violate federally established public policy we thus turn to the delicate question of whether the district court’s conclusion that the facts of pollock’s case justify an equitable_tolling of the usual 90-day limit is a close case or a clear error ii sec_6015’s 90-day limit jurisdictional or a statute_of_limitations the commissioner argues that no court has the power to equitably toll the 90-day limit he contends that when congress expanded our jurisdiction to include nondeficiency stand-alone cases it did not specifically provide for equitable_tolling of the existing 90-day limit for potential petitioners like pollock and he says that the 90-day limit is jurisdictional--not a statute of limitations--so we can’t extend it even if we wanted to pollock contends that sec_6015 invokes equity on its face and should therefore allow for equitable_tolling she also argues that equitable_tolling is especially appropriate in her case given the very peculiar situation she faced this last argument we can quickly reject--the possibility of equitable_tolling isn’t dependent on the underlying facts of a particular case but rather on whether the language of a particular time limit can be extended as a matter of law see 128_sct_750 455_us_385 this gets us directly to the commissioner’s most compelling point--that the district_court misconstrued sec_6015’s 90-day deadline to be a statute_of_limitations rather than a jurisdictional requirement this distinction is crucial a statute_of_limitations simply prescribes a period in which a court may enforce certain rights 535_us_43 courts may equitably toll them unless it would be inconsistent with the particular terms of the relevant statute id pincite john r sand gravel co s ct pincite they protect a defendant’s case-specific interest in timeliness john r sand gravel co s ct pincite and courts may be able to look past delay because a limitations_period is like other affirmative defenses subject_to exceptions such as waiver estoppel--or equitable_tolling zipes u s pincite in re int’l admin servs inc 408_f3d_689 11th cir but jurisdictional time limits have altogether different consequences if a deadline is jurisdictional a court may not use equitable_tolling to extend it 895_f2d_1301 11th cir citing 893_f2d_1458 3d cir and this is true even if the result is harsh the age-old rule that a court may not in any case even in the interests of justice extend its jurisdiction where none exists has always worked injustice in particular cases christianson u s at dollar_figure in a black-lung benefits case for example a court received a petition in atlanta one day after the expiration of the limitations period-- even though it was mailed eight days earlier from birmingham alabama the eleventh circuit held that it could not grant relief despite the unusual delay in delivery because j urisdictional limitations and the policies which they embody must be honored even in the face of apparent injustice or an administrative agency’s obvious misapplication or violation of but it’s possible that in close cases harshness in result itself may affect a court’s inquiry into the statute’s character see 410_f3d_1090 9th cir substantive law 864_f2d_120 11th cir in 519_us_347 the supreme court similarly held that although a taxpayer’s mental_disability might be a valid reason for equitable_tolling the court could not equitably toll sec_6511’s deadline for filing a refund claim because it contained no implied equitable_tolling exception id pincite- dollar_figure in other cases courts have held that mistakes made by a pro_se litigant or an agency’s miscommunications about the proper appeals process cannot justify equitable_tolling of a jurisdictional deadlinedollar_figure we distinguish statutes of limitations from jurisdictional deadlines by applying the normal rules of construction we start with the words of the statute and their context see 158_f3d_530 11th cir we look past plain meaning to determine congressional intent only if the congress later amended sec_6511 to add subsection h which allows equitable_tolling in certain circumstances when the taxpayer is disabled irs restructuring and reform act of publaw_105_206 112_stat_740 see eg 895_f2d_1301 11th cir relief denied where appeal timely mailed but sent to wrong office 893_f2d_1458 3d cir no relief for pro_se litigant who filed appeal with wrong office on attorney’s advice 836_f2d_131 3d cir relief denied where petitioner filed within time instructed by agency but later than the law allowed language is ambiguous applying the plain meaning would lead to an absurd result or maybe where there is clear evidence of contrary legislative intent in re int’l admin servs inc f 3d pincite we begin with the code sec_6015 petition for review by tax_court -- in general --in the case of an individual who requests equitable relief under subsection f -- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed-- i at any time after the earlier of- i the date the secretary mails by certified or registered mail to the taxpayer's last_known_address notice of the secretary's final_determination of relief available to the individual or ii not later than the close of the 90th day after the date described in clause i i emphasis added the most important point to notice is that the code here actually uses the word jurisdiction --giving us jurisdiction if someone files her petition within the 90-day time limit statutes granting a court jurisdiction if a case is filed by a stated deadline look more like jurisdictional time limits zipes u s pincite we ourselves have already analyzed a very similar question about sec_6330’s 30-day deadline for filing petitions to challenge the commissioner’s determinations on how to collect unpaid taxes in 124_tc_296 affd 451_f3d_8 1st cir we affirmed our decision in jones v commissioner tcmemo_2003_29 holding that sec_6330 is a jurisdictional deadline that can’t be extended and that section has language quite similar to sec_6015’s sec_6330 proceeding after hearing -- judicial review of determination --the person may within days of a determination under this section appeal such determination to the tax_court and the tax_court shall have jurisdiction with respect to such matter emphasis added courts also commonly distinguish statutes of limitation from jurisdictional deadlines by the complexity of a statute’s language brockamp u s pincite finding that section 6511--a statute that on its face doesn’t contain the word jurisdiction or other jurisdictional terms--did not allow for equitable_tolling the supreme court stated that o rdinarily limitations statutes use fairly simple language which one can often plausibly read as containing an implied equitable_tolling exception but sec_6511 uses language that is not simple it sets forth its limitations in a highly detailed technical manner that linguistically speaking cannot easily be read as containing implicit exceptions id pincite citation omitted the court also pointed out that sec_6511 sets forth explicit exceptions to its basic time limits a list which doesn’t include equitable_tolling id pincite the presence of such detailed statutory rules is a sign that congress did not intend courts to read other unmentioned open-ended ‘equitable’ exceptions into the statute that it wrote id pincite statutes of limitation on the other hand have no such jurisdictional identifiers and courts construe them with a presumption that they were written against a backdrop of legal default rules and doctrines that they can legitimately apply when the statute is silent and the facts of a particular case warrant itdollar_figure and one of these default rules as the supreme court recently clarified is a rebuttable_presumption in favor of equitable tolling’s availability in suits brought by a private see young u s pincite holding that an express equitable_tolling provision is not needed for the doctrine’s availability in a bankruptcy statute albillo-de leon f 3d pincite the absence of any language clearly proclaiming the filing deadline as ‘jurisdictional’ suggests that the statute is not jurisdictional but a statute_of_limitations cf 398_f3d_686 5th cir because congress prefers to provide explicit tolling exceptions to the limitations periods contained in federal tax law by implication it does not intend courts to invoke equitable_tolling to alter the plain text of the statutes at issue party against the government john r sand gravel co s ct pincite for example the supreme court has ruled that the limitations period--found pincite u s c sec_405 -- for those appealing a denial of social_security_benefits is a statute_of_limitations and courts may use equitable_tolling when appropriate 476_us_467 but the statute being construed there did not use any jurisdictional terms explicitly provided discretion to the commissioner of social_security to extend the 60-day filing deadline and lacked any other indication that congress wouldn’t want courts to apply equitable-tolling doctrine id see 506_f3d_1349 11th cir we think that sec_6015 is more like sec_6511 or sec_6330 than the statute at issue in bowen--as we’ve noted sec_6015 uses the word jurisdiction and it’s part of a system of detailed rules on requests for relief and appeals from their denial there are also no explicit reservations of discretion to extend the deadline we conclude that this is not a close case and hold instead that sec_6015’s 90-day limit is jurisdictional and therefore doesn’t allow for equitable_tolling even though such a result may be very harsh for pollock we need not comment on whether the underlying circumstances of pollock’s situation merit equitable tolling-- tax law after all is not normally characterized by case-specific exceptions reflecting individualized equities brockamp u s pincite iii liberal construction having decided that sec_6015’s time limit is jurisdictional makes pollock’s position even more difficult but she correctly points out that at the time her petition was due she actually had no forum in which to bring her claim meaning that the commissioner is arguing not just that she failed to file a timely petition but that she failed to file a timely petition in a court that at the time was without jurisdiction to hear her case by the time congress amended the code to give us jurisdiction her 90-day window had already closed this leads us to an important question--how flexible we can be in construing sec_6015 to provide her with a forum for her case under these unusual circumstances w e lack general equitable powers to expand our statutorily prescribed jurisdiction 92_tc_776 and though we can apply equitable principles to decide a case over which we do have jurisdiction our inability to apply those principles to expand our jurisdiction to cases where we otherwise wouldn’t have it is for example we can apply equitable principles such as waiver duty_of_consistency estoppel substantial compliance abuse_of_discretion laches and the tax-benefit rule woods t c pincite really nothing more than a fancy way of saying we can’t override statutory limits on our power 165_f3d_572 7th cir we are similarly reticent in our refusal to create deductions credits or exclusions out of a desire for a fairer outcome--we understand that this would be legislation and legislation belongs exclusively to congress 50_tc_567 affd 414_f2d_265 10th cir farmer v commissioner tcmemo_1994_342 we have nevertheless decided cases involving the limitations_period found in sec_6213 establishing our deficiency jurisdiction that at first glance may seem to speak to the issues in this case--choosing to give the language of that section a broad practical construction rather than a narrow technical meaning 68_tc_779 where the statute is capable of two interpretations we are inclined to adopt a construction which will permit us to retain jurisdiction without doing violence to the statutory language id see also loyd v commissioner tcmemo_1984_ sec_6213 has two requirements that must be met first the irs must issue a valid notice_of_deficiency and second the taxpayer must timely file a petition with our court 81_tc_42 the commissioner’s mailing of the notice_of_deficiency starts a day or 150-day if the notice is addressed to a person outside the united_states period in which the taxpayer may petition our court for redetermination sec_6213 the irs may send the notice to the taxpayer’s last_known_address and as long as it does the notice is valid whether or not he receives it 59_tc_818 if the irs uses the wrong address the notice is still valid as long as the taxpayer receives it in time to file a timely petition 749_f2d_691 11th cir frieling t c pincite this has led to a number of cases in which we have had to decide how long is enough time for a taxpayer to file with this courtdollar_figure but even this flexibility doesn’t lead to the tolling pollock seeks instead the result of a decision in favor of the taxpayer in such a case is that the notice_of_deficiency itself is invaliddollar_figure see eg 815_f2d_1400 11th cir but see gaw see eg lindstrom v commissioner tcmemo_2007_ fileff v commissioner tcmemo_1990_452 loftin v commissioner tcmemo_1986_322 cf kuykendall v commissioner 129_tc_77 since the taxpayers received their notice_of_deficiency with only days remaining before the jurisdictional time limit expired we held that they could contest their underlying tax_liability at their collection_due_process_hearing because sec_6330 contemplates actual receipt of the notice_of_deficiency by the taxpayer see sec_301_6330-1 q a-e2 proced admin regs v commissioner 45_f3d_461 d c cir failure to address notice to last_known_address tolls 90-day or 150-day period until actual receipt revg tcmemo_1993_379 within this same line of cases we have had to decide how strictly to apply the language of sec_6213 allowing days to file a petition if the notice is addressed to a person outside the united_states in lewy the taxpayer was a resident of france with an office and an apartment in new york city although the irs sent the notice to his new york address the taxpayer left for france the next day and didn’t receive the notice until day we held that he was a person outside the united_states and so had days from the time of mailing to file with this court--even though he was actually in the united_states on the day the commissioner mailed the notice of deficiency--because petitioner’s absence resulted as a natural and probable consequence in his delayed receipt of the notice lewy t c pincite we can find no such wiggle room in sec_6015 as applied to this case its language is clear and is not capable of more than one interpretation pollock is right that the amendment of sec_6015 gave us jurisdiction over claims arising from liability remaining unpaid as of the amendment’s effective date but the commissioner is correct that the unamended language of e limits our new jurisdiction to claims filed within days of the irs’s issuing its notice_of_determination iv the effect of the effective date pollock makes one more sally at the commissioner’s defenses congress’s amendment to sec_6015 was effective with respect to liability for taxes arising or remaining unpaid on or after date pollock asks us whether congress really intended to create a cause of action only to simultaneously foreclose the opportunity to sue for some of those potential litigants could it really be that the 90-day limitations_period in sec_6015 became effective for her only after it had already expired we agree that the language of the amendment’s effective date tells us that the statute has some retroactive reachdollar_figure but how much there are other possible cases falling into the same jurisdictional gap as pollock’s claim--cases where the irs issued a notice_of_determination but the taxpayer never petitioned the in 511_us_244 quoting hallowell v commons 239_us_306 the supreme court noted we have regularly applied intervening statutes conferring or ousting jurisdiction whether or not jurisdiction lay when the underlying conduct occurred or when the suit was filed application of a new jurisdictional rule usually takes away no substantive right but simply changes the tribunal that is to hear the case court cases that we dismissed for lack of jurisdiction after billings but before the amendment at least those where we didn’t vacate our order of dismissal or cases where we denied relief on the merits after ewing i but before billings in all of these situations it’s conceivable that the requesting spouse’s tax_liability remained unpaid as of the trhca’s effective date there is a reasonable amount of caselaw construing statutes that extinguish live claims looking to general principles of statute-of-limitations jurisprudence the third circuit recently held that where a shortened limitations_period would bar pre- accrued claims other circuits have provided claimants the shorter of the pre-shortened limitation period commencing at the time the action accrued or the shortened limitation period commencing from the date the statute became effective 501_f3d_323 3d cir see also 516_f3d_102 2d cir so even if we were to hold that a grace period was appropriate these cases suggest there would still be a limit of no more than days after the amendment’s enactment pollock didn’t raise an innocent-spouse defense until date and it’s important for us to note that these cases arise from situations where a court undoubtedly had jurisdiction before congress changed the law by imposing a new or shorter deadline 454_us_516 taking property ruiz-martinez f 3d pincite habeas corpus kolkevich f 3d pincite habeas corpus 150_f3d_97 2d cir habeas corpus pollock’s case is different we had no jurisdiction to hear sec_6015 nondeficiency stand-alone cases before the amendment so the amendment to sec_6015 was congress creating jurisdiction for nondeficiency stand-alone claims where there had been none before it’s within congress’s power to create a cause of action but limit those who may petition their cause and we think that’s what happened here--although pollock falls within the large set of potential petitioners whose tax_liability remained unpaid she falls outside the smaller subset of potential petitioners whose tax_liability remained unpaid and to whom the commissioner had either mailed a notice_of_determination within the days preceding the amendment or who had filed undismissed petitions with us when we had no jurisdiction we recognize this to be an odd result but it follows from congress’s failure to tinker with the 90-day deadline when it amended the code to give us jurisdiction congress simply provided people in pollock’s situation with no window of opportunity to petition our court and no grace period to do sodollar_figure certainly congress could have decided not to act at all thereby providing no forum under sec_6015 for sec_6015 relief see 282_us_409 the broad discretion of the congress in the exercise of continued we therefore have no jurisdiction to hear her claim and21 an order of dismissal for lack of jurisdiction will be entered continued its constitutional power as to taxation necessarily extends to the whole field of supervision and control of the processes of enforcement in its selection the congress dealt with an appropriate class and was not bound to include others perhaps not all hope is lost--the commissioner conceded at oral argument that if she filed a refund action in district_court after her home was seized and sold pollock could try to make her case that she is an innocent spouse
